DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN109904341A).
Re claim 1, CN109904341 discloses a substrate (10); an array layer (20/21) disposed on the substrate (10), wherein the array layer comprises a display area and a non-display area surrounding the display area, a plurality of specific recesses (50) are formed on a surface of the array layer away from the substrate (10)(Fig. 1), and the specific recesses are disposed on the non-display area; an electroluminescent layer (30) disposed on the array layer; and a thin film encapsulation layer (40) disposed on the electroluminescent layer (30) and covering the electroluminescent layer, wherein the thin film encapsulation layer (40) extends into the specific recesses and fills the specific recesses (Fig. 1), a diameter of one of the specific recesses gradually decreases along a direction from the substrate to the thin film encapsulation layer, and special structures which engage with each other are formed at a position corresponding to the specific recesses (Fig. 1). 
Re claim 2, CN109904341 discloses wherein the array layer comprises an array sub-layer (20) and a first inorganic film layer (21) that are sequentially disposed on the substrate (10), and the specific recesses (50) are formed on a surface of the first inorganic film layer (21) away from the substrate (10); and the thin film encapsulation layer (40) comprises a second inorganic film layer (41), an organic film layer (42), and a third inorganic film layer (43) that are sequentially disposed on the electroluminescent layer (30), and the third inorganic film layer (43) extends into the specific recesses (50) and fills the specific recesses, and the special structures which engage with each other are formed at the position corresponding to the specific recesses (Fig. 1).
Re claim 3, CN109904341 discloses wherein the non-display area comprises a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side; and at least one specific recess (50) is formed on the first side, at least one specific recess is formed on the second side, at least one specific recess is formed on the third side, and at least one specific recess is formed on the fourth side (Figs. 3 & 4).
Re claim 4, CN109904341 discloses wherein the specific recesses are arranged in a regular matrix in the non-display area (Fig. 3 & [0038-0054]).
Re claim 6, CN109904341 discloses wherein the specific recesses are arranged in an irregular matrix in the non-display area (Figs. 4 & 5).
Re claim 8, CN109904341 discloses wherein special structures comprise: the specific recesses (50) disposed on the surface of the array layer away from the substrate (10); and a plurality of specific protrusions (tops of recesses) disposed on a surface of the thin film encapsulation layer (40) near the substrate (10), wherein the specific protrusions are arranged in one-to-one correspondence with the specific recesses (Fig. 1), a shape of the specific protrusion matches a shape of the specific recess, and the specific protrusions fill the specific recesses such that the special structures which engage with each other are formed (Fig. 1).
Re claim 9, CN109904341 discloses a substrate (10); an array layer (20/21) disposed on the substrate (10), wherein a plurality of specific recesses (50) are formed on a surface of the array layer away from the substrate (10); an electroluminescent layer (30) disposed on the array layer; and a thin film encapsulation layer (40) disposed on the electroluminescent layer (30) and covering the electroluminescent layer, wherein the thin film encapsulation layer (40) extends into the specific recesses (50) and fills the specific recesses (Fig. 1), and special structures which engage with each other are formed at a position corresponding to the specific recesses.
Re claim 10, CN109904341 discloses wherein the array layer comprises an array sub-layer (20) and a first inorganic film layer (21) that are sequentially disposed on the substrate (10), and the specific recesses (50) are formed on a surface of the first inorganic film layer (21) away from the substrate (10); and the thin film encapsulation layer comprises a second inorganic film layer (41), an organic film layer (42), and a third inorganic film layer (43) that are sequentially disposed on the electroluminescent layer (30), and the third inorganic film layer (43) extends into the specific recesses (50) and fills the specific recesses, and the special structures which engage with each other are formed at the position corresponding to the specific recesses (Fig. 1).
Re claim 11, CN109904341 discloses wherein the array layer comprises a display area and a non-display area surrounding the display area, and the specific recesses are disposed on the non-display area (Fig. 1).
Re claim 12, CN109904341 discloses wherein the non-display area comprises a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side; and at least one specific recess (50) is formed on the first side, at least one specific recess is formed on the second side, at least one specific recess is formed on the third side, and at least one specific recess is formed on the fourth side (Figs. 3 & 4).
Re claim 13, CN109904341 discloses wherein the specific recesses are arranged in a regular matrix in the non-display area (Fig. 3 & [0038-0054]).
Re claim 15, CN109904341 discloses wherein the specific recesses are arranged in an irregular matrix in the non-display area (Figs. 4 & 5).
Re claim 17, CN109904341 discloses wherein special structures comprise: the specific recesses (50) disposed on the surface of the array layer away from the substrate (10); and a plurality of specific protrusions (tops of recesses) disposed on a surface of the thin film encapsulation layer (40) near the substrate (10), wherein the specific protrusions are arranged in one-to-one correspondence with the specific recesses (Fig. 1), a shape of the specific protrusion matches a shape of the specific recess, and the specific protrusions fill the specific recesses such that the special structures which engage with each other are formed (Fig. 1).
Re claim 18, CN109904341 discloses wherein a diameter of one of the specific recesses (50) gradually decreases along a direction from the substrate (10) to the thin film encapsulation layer (Fig. 1).
Re claim 19, CN109904341 discloses providing a substrate (10) and forming an array layer (20/21) on the substrate; forming a regular recess (50) on a surface of the array layer away from the substrate (10); changing a shape of the regular recess to form a specific recess (50); sequentially forming an electroluminescent layer (30) and a thin film encapsulation layer (40) on the array layer; and filling the specific recess (50) with the thin film encapsulation layer (40) to form special structures which engage with each other (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN109904341 as applied to claims 1-4, 6, 8-13, 15 and 17-19 above, and further in view of the following comments.
Re claims 5, 7, 14 and 16, CN109904341 does not disclose the distances between each two adjacent recesses, the number of recesses being same or different.
Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 3, 2022